Fourth Court of Appeals
                                San Antonio, Texas
                                     November 4, 2015

                                   No. 04-15-00394-CR
                                   No. 04-15-00395-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                    James Ray JUNEK,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                        Trial Court Nos. CR14-0145 & CR14-0146
                         Honorable Susan Harris, Judge Presiding

                                         ORDER

       Appellee’s motion to dismiss is granted. The appeal is dismissed. All pending motions
are denied as moot. Costs are assessed against the party who incurred them.

       It is so ORDERED on November 4, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.


                                              _____________________________
                                              Keith E. Hottle, Clerk